The opinion of the court was delivered by
THOMPSON, J.
To the defendant’s second plea, the jdaintiff interposes a general demurrer. If this plea, which is to the whole declaration, sets forth in substance a full answer to the grievances alleged, it is sufficient, no matter how defective it may be in form, as matters of form are not reached by a general demurrer. To take advantage of them, the pleader must demur specially.
The Municipal Court of Bennington had jurisdiction of the subject matter, the person, and the original process, in the case of State v. Hill, referred to in this plea. In that case, the plaintiff was produced and sworn as a witness, and refused to 'answer certain questions pertinent to the issue, put to him, and after being admonished by the court that if he persisted in his refusal to answer, he would be adjudged to be in contempt of court, he still “ wilfully and contumaciously refused ” to answer the questions. This was contempt in facie curiae, and the de - fendant as judge of the court, had the authority to commit for it; indeed he would have been derelict in his duty had he not done so. In Rapalje on Contempts, sec. 66, it is said : “ It may safely be laid down as a general rule, that the refusal-of a witness to testify at all, or to answer particular questions pertinent *460to the issue, put to him either in a proceeding before the court itself or before a subordinate officer duly empowered by the court to take his deposition or conduct his examination, is contempt of such court, provided always the court have jurisdiction of the controversy or proceeding in which the witness is required to .give his evidence. If the witness be competent, and the question pertinent to the issue, he should be compelled, to answer. If he perseveres in his silence, when questioned, he may be committed for contempt, and confined until he does answer. Such refusal is a contempt no matter how respectfully and deferentially it may be made.” This is a correct and comprehensive statement of the law on this subject. “ The power to punish for contempt is inherent in the nature and constitution of a court. It is a power not derived from any statute, but arising from necessity; implied, because it is necessary to the exercise of all other powers.” In re Jesse Cooper, 32 Vt. 253.
It has been held that this power is inherent in his justices’ courts as well as in the higher courts of this State. In re Cooper, supra. The Municipal Court of Bennington is declared to be a court of record by the public act creating it, and of which this court is bound to take judicial cognizance. St. 1884, No. 226 ss. 48, 74. Winooski v. Gokey, 49 Vt. 285. It also has this power to punish for contempt.
A judicial officer acting within his jurisdiction and in his judicial capacity is not liable in a private action for his judicial acts. Banister v. Wakeman, 64 Vt.; S. C. 23 Atl. Rep. 585; and cases there cited. On the allegations in this plea with reference to defendant’s adjudging the plaintiff to be in contempt of court and ordering his commitment, which are admitted by the demurrer to be true, this immunity accorded to judicial officers, is a complete justification of the act of the defendant in making such adjudication and ordering the imprisonment of the plaintiff until he should purge himself of the contempt.
But the plaintiff contends that if the plea alleges a justifica*461tion of the arrest and imprisonment of the plaintiff for contempt, it does not answer other trespasses to the plaintiff which he says are charged in his declaration. In answer to this, the defendant insists that what the plaintiff characterizes as “ other trespasses,” are only matters of aggravation, the gist of the cause of action set forth in the first and second counts, being false imprisonment, and that in the third, count, being a simple assault. It is not necessary to decide which contention is correct in order, to dispose of the case. In this plea, the defendant alleges that he “ did no other act or thing ” in the premises, except to adjudge the plaintiff to be in contempt of court and to order his commitment therefor until he should purge himself of it, as set forth in the plea. If it is assumed that other trespasses, as claimed by the plaintiff, are alleged in the declaration, then this j>lea taken as a whole, sets forth a justification as to the arrest and imprisonment, and argumentatively, if not directly, pleads the general issue as to such* other alleged trespasses. 3 Chit. Pl. [1061] form 3 note c. This in substance, answers the entire declaration, and is sufficient under the general demurrer. The plea alleges that what occurred to the plaintiff subsequent to the making the adjudication of contempt and order of commitment, was done by the sheriff of Bennington county in executing the order of commitment.
If this officer in executing this order used more force than was necessary or otherwise assaulted the plaintiff, or detained and imprisoned him contrary to the order of the court, the defendant is not liable for such excess of force or abuse of authoritjr'on the-part of the officer. A judicial officer is not liable for the acts of a ministerial officer in executing the lawful orders or valid process issued by such judicial officer as a court. In executing* an order of this kind, the officer executing it is not the agent of such judicial officer, but is simply the hand of the law the same as in any other lawful, criminal proceeding. “A con*462tempt of court is an offence against the State, and not an offence against the judge, personally.” Bapalje on Contempts s. 162.

Judgment affirmed and cause remanded.